Case: 12-15115    Date Filed: 04/29/2013   Page: 1 of 5


                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-15115
                             Non-Argument Calendar
                           ________________________

                       D.C. Docket No. 5:11-cv-00445-PRL



KARYN N. RICHARDSON,

                                                                Plaintiff-Appellant,

                                      versus

COMMISSIONER OF SOCIAL SECURITY,

                                                               Defendant-Appellee.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (April 29, 2013)

Before BARKETT, HULL and JORDAN, Circuit Judges.

PER CURIAM:

      Karyn N. Richardson, a 44-year old female, filed her initial claim for

disability benefits, alleging an onset date, as amended, of January 1, 2007. She
              Case: 12-15115     Date Filed: 04/29/2013    Page: 2 of 5


received initial written denials of disability from the Social Security

Administration and ultimately requested a hearing before an Administrative Law

Judge (“ALJ”).

      Richardson submitted evidence establishing a medical history of consistent

neck and back pain, resulting in three neck surgeries between 2002 and 2008. In

September 2008, one of her treating physicians, Dr. Flynn, completed a Physical

Residual Functional Capacity Form imposing severe limitations and finding her

disabled for 18 to 24 months. Even so, in December 2008, Dr. Flynn’s treatment

notes indicated that Richardson was “doing well postoperatively” and that she was

“OK to resume activity ad-lib.” Similarly, Richardson’s own submissions and

testimony established that she was engaged in a substantial amount of activity

during the times in question, including walking, bathing, and grooming her dog,

driving, preparing multi-course dinners, performing household chores, and

shopping an average of three hours per day. Records also indicated that she

previously had a job involving lifting no more than 10 pounds and only an hour of

standing and walking per day.

      The ALJ determined that Richardson suffered from severe impediments but

that she could perform sedentary work and that her past relevant work qualified as

sedentary work she could perform. Accordingly, the ALJ found her not disabled.

The Appeals Counsel denied her request for review.


                                           2
               Case: 12-15115     Date Filed: 04/29/2013    Page: 3 of 5


      In a social security case, we review the agency’s legal conclusions de novo,

and its factual findings to determine whether they are supported by substantial

evidence. Ingram v. Comm’r of Soc. Sec., 496 F.3d 1253, 1260 (11th Cir. 2007).

Under this standard, “[i]f the [agency]’s decision is supported by substantial

evidence we must affirm, even if the proof preponderates against it.” Miles v.

Chater, 84 F.3d 1397, 1400 (11th Cir. 1996).

      As the ALJ correctly noted, the Social Security regulations establish a five-

step, sequential process for determining whether a claimant is disabled. 20 C.F.R.

§ 416.920(a)(1). Throughout the process, the burden is on the claimant to

introduce evidence in support of her application for benefits. Ellison v. Barnhart,

355 F.3d 1272, 1276 (11th Cir. 2003).

      Moving to step four, the ALJ must determine, as in this case, whether the

claimant has the Residual Functional Capacity (“RFC”) to perform her past

relevant work. 20 C.F.R. § 416.920(a)(4)(iv), (e)-(f). “[RFC] is an assessment

. . . of a claimant’s remaining ability to do work despite [her] impairments.” Lewis

v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997).

       “Sedentary work involves lifting no more than 10 pounds at a time and

occasionally lifting or carrying articles like docket files, ledgers, and small tools.

Although a sedentary job is defined as one which involves sitting, a certain amount

of walking and standing is often necessary in carrying out job duties. Jobs are


                                           3
              Case: 12-15115     Date Filed: 04/29/2013   Page: 4 of 5


sedentary if walking and standing are required occasionally and other sedentary

criteria are met.” 20 C.F.R. 404.1567(a).

      Also, the testimony of a treating physician must be given considerable

weight unless “good cause” is shown to the contrary. Lewis, 125 F.3d at 1440.

Good cause exists when a medical opinion is not bolstered by the evidence, where

the evidence supports a contrary finding, or where the doctor’s opinions were

conclusory or inconsistent with their own medical records. Id.

      Here, the ALJ concluded that Richardson retained the physical RFC to

perform sedentary work. In doing so, he assigned little weight to the assessments

provided by Dr. Flynn because they were not supported by reliable medical

evidence. The ALJ’s finding is supported by substantial evidence. Dr. Flynn

found that Richardson was recovering well post-operatively in his treatment notes,

other treating sources had reached similar conclusions, government doctors

assigned considerably less restrictive limitations, and Dr. Flynn did not provide

supporting rationales for his assessments. Richardson’s self-reports and testimony

also indicated that she was engaging in activities inconsistent with the assessments

completed by Dr. Flynn. Accordingly, the ALJ had good cause for discounting Dr.

Flynn’s assessments and his ultimate finding that Richardson could perform

sedentary work was supported by substantial evidence.




                                            4
              Case: 12-15115    Date Filed: 04/29/2013   Page: 5 of 5


      Next, Richardson submitted a substantial amount of evidence as to her past

work experiences and their requirements. The evidence showed that some of her

past work experiences, as actually performed, were consistent with sedentary work.

For example, one job involved lifting no more than 10 pounds and walking and

standing for only one hour each day. Accordingly, the ALJ provided reasoning for

his decision, there was an evidentiary basis for determining the requirements of her

past relevant work, and the decision that Richardson could perform her past

relevant work is supported by substantial evidence.

      AFFIRMED.




                                         5